755 N.W.2d 185 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Reginald WILLIAMS, Defendant-Appellant.
Docket No. 136068. COA No. 273054.
Supreme Court of Michigan.
September 10, 2008.
On order of the Court, the application for leave to appeal the January 29, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*186 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.